Citation Nr: 0530474	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  00-20 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PSTD) for accrued benefit purposes only.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to August 
1968.  He died in April 1999.  The appellant is his surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of 2000 rating decisions of the No. Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefits sought on appeal.  
The appellant perfected an appeal to the Board on the issues 
listed on the title page of this decision.  

On appeal, in a January 2003 decision, the Board denied 
service connection for PTSD for accrued benefit purposes.  As 
for service connection for cause of the veteran's death and 
entitlement to DIC, the Board deferred decision on the merits 
of the claim pending completion of rulemaking on the issue of 
"hypothetical entitlement" to DIC benefits, which is linked 
to the issue of service connection for the cause of the 
veteran's death, consistent with a Board stay then in effect 
on the adjudication of claims involving "hypothetical 
entitlement."        

On appeal, in an October 2003 order, the U.S. Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
January 2003 decision to the extent that it denied service 
connection for PTSD for accrued benefit purposes and remanded 
the claim for readjudication consistent with the parties' 
Joint Motion for Partial Remand to the Board.  The Board 
remanded the PTSD service connection issue to the RO in 
February 2004 for further development.  The Board's remand 
directives have been completed, and regulations governing 
"hypothetical entitlement" to DIC are now in effect.         

In June 2001, the appellant testified at an RO hearing before 
a Decision Review Officer.  The hearing transcript is of 
record.

The issue of entitlement to DIC benefits is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  The veteran died in April 1999 due to arteriosclerotic 
cardiovascular disease. 

2.  During the veteran's lifetime, service connection was in 
effect only for tinea pedis, evaluated as 10 percent 
disabling since March 1997.  

3.  At the time of the veteran's death in April 1999, an 
original claim of entitlement to service connection for PTSD, 
filed in November 1996, was pending.  

4.  The appellant filed a claim for accrued benefits in May 
1999.    

5.  There is no medical evidence record establishing a cause-
effect link between arteriosclerotic cardiovascular disease 
and active duty or service-connected disability.    

6.  The veteran did not engage in combat with the enemy


7.  The veteran's alleged PTSD stressor remains 
uncorroborated.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD, for accrued 
benefit purposes only, are not met.  38 U.S.C.A. §§ 1110, 
1154(b), 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 
3.1000 (2005).     

2.  The criteria for service connection for cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD (for Accrued Benefit Purposes 
Only)

As an initial matter, the Board notes that, at the time of 
the veteran's death in April 1999, a PTSD service connection 
claim was pending.  The veteran's claim was extinguished upon 
his death.  However, a surviving spouse can pursue the 
pending claim as a derivative claim after the veteran's 
death.  See 38 U.S.C.A. § 5121 (West 2002); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  Thus, the PTSD service 
connection claim before the Board is a derivative claim that 
is evaluated for the purposes of determining whether accrued 
benefits is warranted for the appellant, the veteran's 
surviving spouse.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000 
(2005).  For accrued benefits, the veteran must have had a 
claim pending at the time of his death or be entitled under 
an existing rating or decision.  See Jones v. West, 136 F.3d 
1296, 1299-1300 (Fed. Cir. 1998).   Also, an application for 
accrued benefits must be filed within a year after death.  
See 38 C.F.R. § 3.1000(c).  The record as of the date of 
death is considered.  Id.  The appellant filed her accrued 
benefits claim in May 1999, shortly after her husband's 
death. 

Regulations specific to PTSD service connection claims 
require (1) evidence of a PTSD diagnosis in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible evidence that a stressor occurred.  
38 C.F.R. § 3.304(f) (2005).  If the evidence establishes 
engagement in combat against the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, and hardships of such service, then the veteran's 
lay testimony alone may establish the occurrence of the 
claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(f) (2005).

The veteran served on active duty from July 1964 to August 
1968.  His military occupational specialty (MOS) was 
"rifleman."  He received the "Vietnamese Service Medal" 
(presumably, the Vietnam Service Medal, or "VSM"), National 
Defense Service Medal (NDSM), and the Vietnam Campaign Medal.  
See DD Form 214.  The DD Form 214 notes that the veteran had 
one year, five months, and three days of "foreign service," 
but does not specify whether this entire period was served in 
the Republic of Vietnam.  His service personnel records 
indicate that he served abroad, presumably in Vietnam, from 
July 8, 1965 to July 22, 1966, in connection with his 
participation in U.S. operations against the Viet Cong.  An 
October 1997 correspondence from the Bureau of Navy Personnel 
indicates the veteran's entitlement to the Marksman Rifle 
Badge, NDSM, Presidential Unit Citation Ribbon, VSM with 
three Bronze Stars, Republic of Vietnam Meritorious Unit 
Citation (Gallantry Cross Medal with Palm) (foreign), and 
Republic of Vietnam Campaign Medal with 1960 device 
(foreign).      

The veteran's service medical records are completely silent 
as to any psychiatric problems or stress experienced during 
service.  Nothing therein documents complaints from the 
veteran about unusual or exceptional stressors associated 
with service, whether or not in Vietnam.  

Because the service personnel records and DD 214 do not show 
the receipt of combat-specific citations or awards indicating 
individual active combat against the enemy, such as the 
Combat Infantryman Badge, Bronze Star with a "V" 
designation for "valor," or Purple Heart Medal, the RO 
attempted, during the veteran's lifetime while the claim was 
pending, to corroborate the claimed stressor with records 
from various official sources.  

With respect to the claimed stressor, the allegation, in sum, 
is that the veteran had witnessed wounded or dead U.S. 
soldiers and Vietnamese.  In particular, the veteran alleged 
personal exposure to sniper fire or artillery fire in July 
1965, January 1966, and March 1966; that soldiers in his unit 
were wounded in October 1965 and early 1966; that his convoy 
was attacked in December 1965.     

The Board must assess the credibility and weight of all the 
evidence to determine its probative value, accounting for 
evidence it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any favorable evidence.  
Equal weight is not assigned to each piece of evidence in the 
record; not every piece of evidence has the same probative 
value, and the Board is not required to accept an 
uncorroborated account of service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

If the claimed stressor is related to combat, service 
department evidence that a veteran engaged in combat or that 
he was awarded a combat-specific medal or citation will be 
accepted, in the absence of contrary evidence, as conclusive 
evidence of a stressor.  "Credible supporting evidence" of 
a non-combat stressor may be obtained from service records or 
other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  
However, the requirement of "credible supporting evidence" 
means that "the appellant's [uncorroborated] testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

A determination as to whether a claimant is a combat veteran 
is particularly significant in a PTSD claim because he is 
entitled to have his lay stressor allegation accepted, 
without corroboration, if he had engaged in combat against 
the enemy.  See Gaines v. West, 11 Vet. App. 353 (1998).  The 
U. S. Court of Appeals for Veterans Claims (Court) held that: 

"[w]here it is determined, through recognized 
military citations or other supportive 
evidence, that the veteran was engaged in 
combat with the enemy and the claimed 
stressors are related to such combat, [his] 
lay testimony regarding claimed stressors must 
be accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that [his] testimony is found to be 
'satisfactory,' e.g., credible, and 
'consistent with the circumstances, 
conditions, or hardships of [combat] 
service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must find that the veteran had 
engaged in combat with the enemy.  See Zarycki. 

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the veteran 
must have personally participated in a fight or encounter 
with a military foe, hostile unit, or instrumentality.  See 
VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 (2000)).  The fact that 
the veteran served in or near a "combat zone" does not 
necessarily mean that he himself engaged in combat against 
the enemy.  Id.  Moreover, a general statement in service 
personnel records that he participated in a particular 
operation or campaign would not, alone, establish that he had 
combat service because the terms "operation" and 
"campaign" encompass combat and non-combat activities.  Id.  
Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized citations or other 
official records.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each item.  Id.  The veteran's 
assertions of combat service are not ignored, but are 
evaluated along with other evidence.  Id.  However, again, 
mere assertion of combat service, alone, is insufficient to 
establish this fact.

First of all, the MOS of rifleman, even considered in 
connection with the veteran's participation in a U.S. 
operation against the Viet Cong, without more, is not 
conclusive evidence of personal engagement in combat, 
although this evidence certainly does not rule out combat or 
even physical presence in or near a combat zone.  Again, the 
law is clear that uncorroborated allegations of proximity to 
a combat area, without more, is insufficient to establish 
combat service.  VAOPGCPREC 12-99; Zarycki v. Brown, 6 Vet. 
App. 91 (1993) (mere presence in a combat zone is not 
sufficient to establish combat service).  

Neither the service awards nor service personnel records 
explicitly reflect performance of combat duty.  The Board 
acknowledges the notation in the service personnel record of 
the veteran's participation in an operation against the Viet 
Cong at Hue Phu Bai from July 1965 to July 1966, listed under 
a category called "Combat History - Expeditions."  This 
notation alone, however, is not conclusive evidence of combat 
activity, notwithstanding the appellant's assertion that this 
notation alone is sufficient to prove combat status; this 
notation appears to be for the purposes of documenting 
assignment abroad at a time of war.  It does not mean that 
the veteran in fact personally engaged in combat, although it 
certainly does not rule out combat; it means that he 
participated in this particular operation during the Vietnam 
War.  

Also, corroboration of stressor incidents inextricably 
involves issues of credibility.  Credibility is an 
adjudicative, as opposed to a medical, determination.  The 
Board has the "authority to discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Even if the 
Board were to find all of the veteran's statements and 
testimony credible and plausible, taking into account the 
veteran's MOS and service personnel records and resolving any 
reasonable doubt in the veteran's favor, for the purposes of 
a PTSD service connection claim, unless the veteran is shown 
to have served in combat through official service records or 
combat citations, not shown here, the claimant bears the 
burden of advancing a stressor that can be verified to some 
extent, even though not as to every single detail.  See 
38 C.F.R. § 3.159(c)(2)(i) (2005); see also Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (corroboration of every 
detail of a stressor, such as a veteran's direct, personal 
involvement in the stressful incident, may not be necessary 
in some circumstances). 

The veteran's various stressor statements, as a whole, are 
generally and vaguely stated such that they do not lend 
themselves to meaningful corroboration efforts.  Moreover, he 
did not adequately explain how the stress so traumatized him 
such that (1) he actually had been exposed to a "traumatic 
event" in which he "experienced, witnessed, or was 
confronted with an event or events that involved actual or a 
threatened death or serious injury, or a threat to the 
physical integrity of self or others" and (2) his "response 
. . . involved intense fear, helplessness, or horror."  See 
Cohen v. Brown, 10 Vet. App. 128, 141 (1997) (quoting DSM-
IV).  

The Board recognizes that the law may not strictly require 
that the veteran had physically and personally engaged in 
direct combat for stressor verification purposes in every 
case (see Pentecost); rather, presence in or near a combat 
zone and trauma experienced there, or other traumatic event, 
could, on a case-by-case basis, support service connection 
for PTSD, provided, however, there is sufficient 
corroboration that such incidents were in fact experienced by 
the veteran.  To do so, however, the veteran himself must 
carry the burden of advancing information about such 
incidents with sufficient detail to enable VA to corroborate 
them.  He has not done so here.  


To the extent that the veteran did provide some dates on 
which combat casualties or injuries reportedly did occur, the 
RO's corroboration efforts yielded information that is highly 
negative and disfavors the claim.  Specifically, it is noted 
that a March 1999 correspondence from the U.S. Marine Corps 
Personnel Management Support Branch reported no casualties in 
the veteran's units.  Nor do the U.S. Marine Corps Historical 
Center's Command Chronologies cite casualties or wounded 
soldiers in combat within the time periods reported by the 
veteran.  Also, the March 1999 Marine Corps's correspondence 
indicated that anecdotal reports of injuries or casualties, 
without more detailed information as to specific dates and 
names of those injured or dead, cannot be the subject of 
meaningful corroboration efforts.     

Based upon all of the above considerations, the weight of the 
evidence is strongly against a finding that the veteran 
personally engaged in combat against the enemy; nor has he 
advanced other stressor allegations that could be verified.  
In light of the foregoing, the Board must conclude that the 
provisions of 38 U.S.C.A. § 1154(b) do not apply.  There must 
be credible supporting evidence that the alleged stressor 
actually had occurred and was experienced by the veteran to 
warrant service connection.  See Cohen v. Brown, 10 Vet. App 
128, 147 (1997) (citing Moreau, 9 Vet. App. at 395).  Nor has 
the veteran advanced the occurrence of a non-combat-specific 
stressor, in the alternative, sufficient to permit further 
corroboration efforts.

The key evidentiary gap in this claim is the lack of evidence 
of a verified stressor.  Nonetheless, for the sake of 
completeness, the Board notes, again, that nowhere in the 
service medical records covering the active duty period is 
there a documented complaint of psychiatric problems or 
combat stress.  As for post-service medical evidence, the 
record includes private medical records dated in the early 
1990s, and, as well, VA medical records, reflecting diagnoses 
of PTSD and chronic alcohol dependence.  These records do not 
specifically state that the latter was precipitated solely 
due to service; indeed, the veteran himself had admitted that 
he began drinking as a young teenager.  See January 1997 VA 
PTSD examination report.  Also, the PTSD diagnosis apparently 
was based largely, if not entirely, on assumed truth of the 
veteran's uncorroborated account of combat action.  While 
these records discuss psychiatric stressors pre-dating 
service, they do not indicate to what extent, if at all, such 
stressors were factored into the diagnosis, or whether 
excessive alcohol use had played a role causing or 
contributing to psychiatric problems noted in the early 
1990s, more than two decades after conclusion of service.  

The law provides: "Just because a physician or other health 
professional accepted appellant's description of his Vietnam 
experiences as credible and diagnosed the appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  See Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  Rather, the Board 
must weigh all the evidence, medical and lay.  Here, the 
Board does not accept the diagnosis of PTSD because the 
preponderance of the evidence is against a finding that the 
veteran had combat service, and the record does not otherwise 
contain independent evidence confirming his stressor.

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim, and the benefit-of-
reasonable doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005). 

II.  Service Connection for Cause of the Veteran's Death

Service connection for the cause of a veteran's death 
requires a showing that either the fatal disorder or disease 
was incurred in, or aggravated by, service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  In the 
absence of such evidence, the regulations require a showing 
that a service-connected disability caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. §§ 3.310(a), 3.312 (2005).

With respect to the principal cause of death, the regulations 
provide that a 
"service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b) (2005).

A contributory cause of death is inherently one not related 
to a principal cause.  In determining whether service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death; rather, it must be shown that there was a causal 
connection.  Id.  Service-connected diseases or injuries 
involving active processes affecting vital organs receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Id.

The record does not support a favorable resolution as to 
service connection for the cause of the veteran's death.  The 
veteran died in April 1999, some three decades after 
discharge from active duty.  An autopsy was not performed.  
As indicated in the Death Certificate, the cause of death was 
arteriosclerotic cardiovascular disease.  Thus, he died of 
"natural causes," and not as a consequence of his own or 
others' willful misconduct.

Initially, it is acknowledged that, during the veteran's 
lifetime, service connection was in effect only for tinea 
pedis, evaluated as 10 percent disabling as of March 13, 
1997.  See May 1998 rating decision.  There is no lay or 
medical evidence, or even an allegation, that tinea pedis was 
related in any way to the cause of death.  Thus, no further 
discussion is warranted on this point. 

The service medical records do not show that the veteran had 
developed arteriosclerosis, or any cardiovascular disease or 
abnormality, or that he complained of symptoms that 
reasonably could be deemed to have been a precursor to 
cardiovascular disease not diagnosed until after service 
(such as cardiovascular chest pains; abnormal blood pressure; 
hypertension).  There is no medical evidence of record 
showing that any cardiovascular or heart problems were 
incurred in service, or became manifested to a minimum 
compensable degree within one year following discharge (time 
period for the purposes of presumptive service connection).  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

The appellant herself does not maintain that her late 
husband's cardiovascular problems themselves were manifested 
in active duty and that these problems are those that led to 
death in April 1999.  Rather, as indicated in various written 
statements, her main contention seems to be that there is 
some connection between arteriosclerotic cardiovascular 
disease and pulmonary problems, to include rhonchi in lungs 
noted in service, and subsequent diagnoses of tuberculosis, 
influenza, and bronchitis, as well as malaria.  The Board has 
carefully reviewed the entire record, which includes the 
veteran's service medical records.  Nothing therein indicates 
that the veteran was diagnosed with influenza, tuberculosis, 
bronchitis, or malaria.  The sole reference to any problem 
that might be pertinent to this contention is found in the 
July 1968 separation medical examination report, and it 
states as a clinical finding: "Scattered rhorchim, both 
lungs, no wheezes."  Thus, while not explicitly stated 
therein, there does not appear to have been a finding of 
chronic, active pulmonary abnormality as of separation.     

Even if, for the purposes of argument, the Board were to 
liberally construe the notation in the separation medical 
examination report to mean that some pulmonary disorder or 
disease might have become manifested as of July 1968, there 
still would be a substantial evidentiary gap for the purposes 
of service connection for the cause of the veteran's death.  
The record simply does not present a medical basis for 
linking the cause of the veteran's death - cardiovascular 
disease - and "scattered rhorchim" in the lungs noted some 
three decades prior to death.  The appellant's lay allegation 
that this is so is insufficient.  On this issue, the Board 
requires evidence in the form of a medical opinion or a 
doctor's report as to an etiological, or cause-effect, link.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) 
(Lay evidence is acceptable to prove the occurrence of an 
injury during service or symptomatology over time when such 
symptomatology is within the purview of, or may be readily 
recognized by, lay persons, but lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or etiology or a disorder or disease.).   

Further on this point, it is telling that, while the veteran 
had filed during his lifetime claims for VA benefits based 
upon various disabilities purportedly related to service, as 
well as nonservice-connected pension benefits, at no time did 
he raise active lung problems as a disability for which 
benefits are due him.  In fact, various VA medical 
examination records associated with such claims indicate lack 
of symptomatology or abnormality involving the pulmonary 
system.  See, e.g., April 1997 VA medical examination report 
documenting "normal" lungs; "normal" October 1996 chest 
radiology report.  

Also, the appellant's repeated allegations that her husband 
was found to have contracted malaria in service is 
acknowledged.  She submitted, in relevant part, 1996 VA 
medical records reflecting a notation of history of malaria 
in service.  This appears to have been a doctor's notation of 
history of malaria as reported by the veteran during his 
lifetime; this does not equate to a medical finding by a 
doctor that the veteran did have malaria in service.  Again, 
the service medical records do not support a conclusion that 
the veteran did have active malaria or various other lung 
problems in service, as alleged by the appellant.  Also, 
various medical records dated within a few years before death 
documenting treatment for problems such as bronchitis, 
influenza, cold or flu symptoms like expectoration of phlegm, 
and sinus tachycardia, do not prove that these problems were 
due to active service some three decades ago, or that there 
is an etiological link between these problems and 
arteriosclerotic cardiovascular disease.             

The record indicates that another basis for the claim is the 
appellant's belief that, even though her husband died while 
rating action on his PTSD service connection claim was 
pending, he did experience psychiatric problems due to 
service in Vietnam, and that such stress is linked to 
cardiovascular disease that ultimately caused his death.  On 
this issue, as with the issue of a link between purported 
lung problems and cardiovascular disease, the Board requires 
competent medical opinion.  See Espiritu.  Such evidence is 
not present in the record.  Indeed, as was discussed in 
detail above (see Section I) the record does not adequately 
support a finding that the veteran did in fact have PSTD 
based upon a corroborated stressor.    

Moreover, even if the Board were to construe this issue more 
broadly -- not limited to the specific context of a PTSD 
claim (that is, whether claimed psychiatric or "mental 
stress" problems could precipitate arteriosclerotic 
cardiovascular disease) - any agreement in the medical 
community as to a link between stress and cardiovascular 
disease does not, in this case, constitute sufficient medical 
basis to prove such a link concerning the veteran's 
cardiovascular disease.  See various items submitted by the 
appellant purportedly to show a link between symptoms like 
increased blood pressure and PTSD (such as newspaper or 
magazine article, Internet materials).  Also, it bears 
repeating that service connection has not been established 
for PTSD or any psychiatric disorder; no in-service stressor 
has been corroborated despite repeated attempts to do so (see 
Section I); and no doctor has opined that psychic trauma or 
stress from service, ruling out nonservice-related trauma or 
stress, is what likely led to the veteran's cardiovascular 
problems.  

All of these considerations are probative and weigh heavily 
against the possibility that the cause of the veteran's death 
is linked to any injury, psychic or physical, or other 
incident during active duty in the 1960s.  Based upon the 
foregoing, the Board must conclude that the preponderance of 
the evidence is against the claim.  As such, the benefit-of-
reasonable doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

III.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in an April 2004 letter, the VA 
Appeals Management Center (AMC) notified the appellant of the 
basic elements of a claim of entitlement to service 
connection for the cause of the veteran's death.  The letter 
explained that medical evidence showing a reasonably probable 
link between the condition leading to death and injury or 
disease that began in service is needed.  As for notice of 
the fourth element, the April 2004 letter explicitly asked 
the appellant: "If you have any evidence in  your possession 
that pertains to your claim, please send it to us."  

Further, the April 2004 letter explained that, if the 
appellant provides information about the sources of evidence 
or information pertinent to the claim, to include medical 
records, employment records, and records from other federal 
agencies or local governments, then VA would make reasonable 
efforts to obtain the records from the sources identified.  
She was further advised that, notwithstanding VA's duty to 
assist her in claim substantiation, it is ultimately her 
responsibility to ensure such substantiation.  

Later in the appeal period, in February 2005, the Huntington, 
West Virginia, Appeals Resource Center sent the appellant a 
letter, which, among other things, reminded her that she 
should notify VA of the sources of evidence concerning her 
claim, and referring specifically to cause-of-death and 
service connection for PTSD.  This letter explained what is 
meant by an accrued benefits claim.  It also specified the 
requirements of a successful service connection claim, 
informing her of what criteria govern with respect to the 
PTSD claim pending at the time of her husband's death.  This 
letter reiterated prior notice to the appellant as to her and 
VA's respective claim development responsibilities, and 
reminded her that if she herself does not possess relevant 
evidence, she must provide enough information about the 
sources or custodians of the evidence to enable VA to assist 
her in obtaining it.  

Furthermore, through the rating decisions on the issues 
appealed, the Statements of the Case (SOCs) (May 2000 and 
August 2001) and Supplemental Statements of the Case (SSOCs) 
(August 2001 and March 2005), the appellant had notice of the 
various regulations applicable to the claim, and why the 
claim remains denied.  Moreover, prior notice of the "fourth 
element" was reinforced with the issuance of the March 2005 
Supplemental Statement of the Case (SSOC), which cited 
38 C.F.R. § 3.159.  It is noted that this SSOC explicitly 
addressed the issues on appeal so as to notify the appellant 
that she could submit any evidence in her possession 
pertinent to her claim if she has any, or inform VA of the 
existence of any additional evidence if she needs help in 
obtaining it.   
   
The Board acknowledges that VCAA notice was accomplished well 
after the issuance of the January 2000 rating decisions 
giving rise to this appeal.  The Board finds no prejudicial 
error resulted as a result of this timing defect.  The 
Pelegrini Court explicitly stated that, notwithstanding the 
requirement that a valid VCAA notice be provided before the 
agency of original jurisdiction (AOJ) decision: "[W]e do not 
hold that . . . [a] case in which pre-AOJ-adjudication notice 
was not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets Pelegrini and discussion therein to 
mean that the intent and purpose of the law are to provide a 
full VCAA notice before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized that a case-by-case evaluation might be 
warranted at times.  

Here, VCAA was enacted after the issuance of the January 2000 
rating decisions.  The Pelegrini Court said, at p. 120, that 
where, as here, the Section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process.  In the Board's opinion, this was clearly provided 
as to all issues on appeal.  The Board finds no defect as to 
the timing or even the substantive content of the notice.  

Again, throughout the appeal period, the appellant was made 
aware of what the basic legal elements of her claim are and 
why the claim was denied, through the rating decisions, SOCs, 
and SSOCs.  Nonetheless, even after the appellant and her 
representative were notified of a 60-day opportunity to 
further comment on the claim through the issuance of a March 
2005 SSOC reflecting the RO's most recent unfavorable 
determination, no additional evidence was submitted.  The 
appellant's representative did submit additional argument.

It is acknowledged that, in April 2005, the appellant wrote 
asking that VA submit her PTSD claim to numerous private 
medical doctors and psychologists who purportedly are experts 
on PTSD to "recommend a ruling" to the Board.  While VA 
does order medical or psychiatric examinations or medical 
opinions (without examination) on a case-by-case basis as 
deemed warranted (see 38 C.F.R. § 3.159).  This is not 
warranted in this case.  As the Board has explained in 
Section I, the claim does not have sufficient merit - the 
veteran's alleged stressor is uncorroborated; the diagnosis 
of PTSD is based upon uncorroborated stressor; various lay 
allegations from the veteran, family and friends that the 
veteran had PTSD is insufficient.  The Board finds no basis 
for a medical or psychiatric expert opinion here on whether 
the veteran had PTSD related to service, where the key 
prerequisite (corroborated stressor) is not even met.  
Indeed, the record already contains a diagnosis of PTSD 
purportedly due to combat duty.     

Also, the appellant's April 2005 statement seems to reflect 
belief that not all of the veteran's service medical and/or 
personnel records are in the file.  The Board has carefully 
reviewed the file, and there is no basis to conclude that 
service medical records are missing.  Also, as for service 
personnel records, in the PTSD claim, the Board thoroughly 
reviewed the veteran's stressor allegations, and VA has 
contacted various sources based upon these allegations in an 
attempt to corroborate them, but, as discussed above, they 
remain uncorroborated, or otherwise are not specific enough 
to warrant further meaningful corroboration efforts.    

It is further noted that the appellant did not specifically 
claim that VA failed to comply with VCAA notice requirements, 
or that she has any evidence in her possession required for 
full and fair adjudication of this claim, other than what is, 
of course, already in the record.  See Mayfield v. Nicholson, 
19 Vet. App. 203 (2005).  

VA's duty to assist a claimant in substantiating his or her 
claim (see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004)) also has been satisfied.  The "duty 
to assist" contemplates that VA will help a claimant obtain 
relevant records, whether or not the records are in federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on the 
claim.  The record includes service medical and personnel 
records, VA medical treatment records, and the veteran's 
written statements and hearing testimony, the appellant's and 
other lay statements, and private medical records.  Again, 
she did not report the existence of additional missing, 
pertinent records despite appropriate notice during the 
appeal period that she may do so.  Therefore, the Board 
concludes that VA has met its duty-to-assist obligations as 
to the two issues discussed above.   


ORDER

Service connection for PSTD (for accrued benefit purposes 
only) and for the cause of the veteran's death is denied.


REMAND

Under 38 U.S.C.A. § 1318 (2005), a surviving spouse of a 
deceased veteran who, at the time of his or her death, was in 
receipt of, or entitled to receive, compensation for a 
service-connected disability rated totally disabling may be 
entitled to DIC if: (1) the disability was continuously rated 
totally disabling for a period of ten years or more 
immediately preceding death; (2) the disability was 
continuously rated totally disabling for a period of not less 
than five years from the date of the veteran's discharge or 
other release from active duty; or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  

Pertinent VA regulations implementing 38 U.S.C. § 1318 are 
found in 38 C.F.R. 
§ 3.22 (2005).  If a veteran died of non-service-connected 
causes, assuming death was not the result of his own willful 
misconduct, VA will pay death benefits as if the veteran's 
death were service-connected if the veteran was receiving, or 
was entitled to receive, compensation for service-connected 
disability that was rated by VA as (a) totally disabled for a 
continuous period of at least ten years immediately preceding 
death; or (b) was rated as totally disabling continuously 
since release from active duty and for at least five years 
immediately preceding death; or (c) was rated as totally 
disabling for a continuous period of not less than one year 
immediately preceding death if the veteran was a former 
prisoner of war who died after September 30, 1999.  See 
38 C.F.R. § 3.22(a)(1) and (a)(2)(i), (ii), (iii) (2005).  
"Totally disabling," for the purposes of 38 C.F.R. § 3.22, 
includes a total rating based upon individual unemployability 
due to service-connected disability.  See 38 C.F.R. 
§§ 3.22(c); 4.16 (2005).    

As for whether "hypothetical" entitlement has been shown 
based upon "entitlement to receive" compensation for 
service-connected disability, it is noted that "entitled to 
receive," for the purposes of 38 C.F.R. § 3.22, means that, 
at the time of death, the veteran had service-connected 
disability rated totally disabling by VA, but was not 
receiving compensation because VA was paying compensation to 
the veteran's dependents; VA was withholding the compensation 
to offset an indebtedness to VA; the veteran had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error (CUE) 
in a VA decision concerning the issue of service connection, 
disability evaluation, or effective date; the veteran had not 
waived retired or retirement pay in order to receive 
compensation, or VA was withholding payments.  38 C.F.R. § 
3.22(b) (2005).

An amendment to the regulation implementing 38 U.S.C.A. 
§ 1318 became effective January 21, 2000 (see Notice, 65 Fed. 
Reg. 3,388-3,392 (2000)), and it was determined that 
38 U.S.C.A. § 1318 does not, and has never authorized, 
"hypothetical entitlement" to DIC.  The purpose of the 
January 2000 amendment was to make clear that 38 U.S.C.A. § 
1318 authorizes payment of DIC only where the veteran had, 
during his lifetime, established entitlement to receive total 
service-connected disability compensation for the period 
required by the statute or would have established such a 
right if not for CUE on VA's part. 

The appellant's cause-of-death service connection claim was 
filed in late May 1999, the month following the veteran's 
death.  Pertinent to an analysis of the issue on appeal is 
38 C.F.R. § 20.1106 (2004), which provides, in pertinent 
part, that there would be no "hypothetical" determinations 
as to whether a deceased veteran had or had not been totally 
disabled prior to his death for the purposes of claims based 
upon 38 U.S.C.A. § 1318.  This regulation was promulgated 
effective on May 6, 2002.  See 67 Fed. Reg. 16,317 (April 5, 
2002).  

Prior 38 C.F.R. § 3.22 (1999), which was in effect in May 
1999, when the appellant filed her claim, provided, in 
pertinent part, that DIC entitlement could be shown if 
"[t]he veteran was in receipt of or for any reason . . . was 
not in receipt of but would have been entitled to receive 
compensation at the time of death for a service-connected 
disablement that either: (i) Was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death; or 
(ii) Was continuously rated totally disabling by a schedular 
or unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death."  

In Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
held that the "hypothetically ... entitled to receive" theory 
constituted a substantive right at the time that the 
appellate's claim was pending before VA in that Green v. 
Brown, 10 Vet. App. 111 (1997), Carpenter v. West, 140 
(1998), and Wingo v. West, 11 Vet. App. 307 (1998), were in 
effect on the day before the January 21, 2000 amendment to 
38 C.F.R. § 3.22 was promulgated and these Court decisions 
were binding on VA in its adjudication process, and the Court 
further held that the appellant was entitled to pursue her 
section 1318 DIC claim based on that theory.  Thus, the 
present section 1318 DIC claim must be analyzed in terms of 
whether "hypothetical entitlement" to DIC had been shown 
consistent with "old" 38 C.F.R. § 3.22 criteria.  See Marso 
v. West, 13 Vet. App. 260 (1999) (a survivor of a deceased 
veteran is eligible for DIC if the veteran was 
"hypothetically" entitled to a total rating for the 
prescribed time period under limited circumstances).  

At the time of the January 2000 rating decision, the law on 
"hypothetical entitlement" to DIC benefits was not settled.  
The Board previously deferred a decision on this issue due to 
this status of the law.  The record, to date, does not 
reflect an RO decision in the first instance on the issue of 
hypothetical entitlement to DIC, although the record does 
reflect RO's continuing unfavorable decision as to actual 
entitlement to DIC.  See March 2005 Supplemental Statement of 
the Case.  

Based upon the above, the Board finds that a merits decision 
the claim of entitlement to DIC under 38 U.S.C.A. § 1318 must 
be REMANDED for the following actions, after which the RO 
should undertake de novo review of the claim:  

1.  Ask the appellant again whether she 
has any additional evidence - lay or 
medical - relevant to the DIC claim that 
she has in her possession but not 
previously submitted.  She also should be 
advised to notify VA of any sources of 
missing evidence for which she requires 
VA assistance in obtaining.  Assist her 
in obtaining any such records consistent 
with VCAA.  Associate any records 
obtained with the claims folder.    

3.  After completing the above, review 
the entire file, including all evidence 
and information associated with the file 
after the issuance of the March 2005 
SSOC, and then readjudicate the claim of 
entitlement to DIC benefits under 
38 U.S.C.A. § 1318 based upon both actual 
and hypothetical entitlement.  If it is 
determined that a favorable resolution of 
the claim is not in order, then issue an 
updated SSOC and give the appellant and 
her representative an appropriate amount 
of time to respond to it.  Thereafter, 
the claim should be directed to the 
Board, if in order.  

The appellant is not required to respond until she receives 
further notice as to the issue of entitlement to DIC 
benefits, but has the right to submit additional evidence and 
argument on the matter(s) the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


